366 Mich. 428 (1962)
115 N.W.2d 80
PEOPLE
v.
WINTERHELD.
Docket No. 69, Calendar No. 47,955.
Supreme Court of Michigan.
Decided May 17, 1962.
Frank J. Kelley, Attorney General, Eugene Krasicky, Solicitor General, and James R. Ramsey, Assistant Attorney General, for the people.
Garry E. Brown, for defendants.

ON REHEARING
DETHMERS, J.
Defendants' convictions of breaking and entering in the nighttime were affirmed by this *429 Court on April 12, 1960. As will appear from our opinion, reported at 359 Mich. 467, involved was the question of admissibility in a criminal case in a court of this State of evidence obtained in another State by officers of that State, through a search and seizure unlawful in both that and this State. We held that the exclusionary rule did not extend to those circumstances. In holding that a Federal question was not presented, reference was made to Wolf v. Colorado, 338 U.S. 25 (69 S. Ct. 1359, 93 L ed 1782), and other cases.
Since then, on June 19, 1961, the supreme court of the United States handed down its decision in Mapp v. State of Ohio, 367 U.S. 643 (81 S. Ct. 1684, 6 L ed 2d 1081, 84 ALR2d 933), overruling Wolf. In view of that decision, this Court on September 21, 1961, granted defendants' motion for leave to file a delayed application for rehearing and on November 30, 1961, granted their motion for rehearing.
As now submitted, on rehearing, we conclude, in accord with the holding in Mapp, that the evidence in question should not have been admitted. In consequence, the order denying motion to suppress and the convictions are reversed, the sentences thereon set aside, and the case remanded for new trial.
CARR, C.J., and KELLY, BLACK, KAVANAGH, SOURIS, and OTIS M. SMITH, JJ., concurred.
ADAMS, J., did not sit.